19-60139-rbk Doc#15 Filed 05/22/19 Entered 05/22/19 14:30:41 Main Document Pg 1 of 6



   BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP                               BDFTE# 00000008342990
   4004 Belt Line Rd Ste. 100
   ADDISON, TX 75001
   (972) 386-5040

   Attorney for CITIMORTGAGE, INC.


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


   IN RE:                                              §   CASE NO. 19-60139-RBK-7
                                                       §
   ACQUANLAN DEONSHAY HARRIS,                          §
      Debtor                                           §   CHAPTER 7
                                                       §
   CITIMORTGAGE, INC.,                                 §
       Movant                                          §   HEARING DATE: ____________
                                                       §
   v.                                                  §   TIME:______________________
                                                       §
   ACQUANLAN DEONSHAY HARRIS;                          §
   JAMES STUDENSKY, Trustee                            §
      Respondents                                      §   JUDGE RONALD B. KING


                       MOTION OF CITIMORTGAGE, INC.
        FOR RELIEF FROM STAY OF ACTION AGAINST DEBTOR(S) REGARDING
         PROPERTY LOCATED AT 5007 COLORADO DRIVE, KILLEEN, TX 76542
            PURSUANT TO 11 U.S.C. § 362(a) AND WAIVER OF THIRTY DAY
                         REQUIREMENT PURSUANT TO
                                      § 362(e)

                                                NOTICE


    This pleading requests relief that may be adverse to your interests.


    If no timely response is filed within fourteen (14) days from the date of service, the
    relief requested herein may be granted without a hearing being held.


    A timely filed response is necessary for a hearing to be held.



   BK1120E-81/MFR/DEBTOR/Western/WACO/00000008342990                                         Page 1 of 6
19-60139-rbk Doc#15 Filed 05/22/19 Entered 05/22/19 14:30:41 Main Document Pg 2 of 6




                           WAIVER OF THIRTY DAY REQUIREMENT

    Movant desires to waive the requirement of a Hearing within thirty (30) days under
    §362(e) and requests a Hearing at the next available date.


    TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW Movant, CITIMORTGAGE, INC., by and through the undersigned

    attorney, and moves the Court as follows:

         1.      This Motion is brought pursuant to 11 U.S.C. §362(d) in accordance with Rule

   4001 of the Bankruptcy Rules.

         2.      On or about March 01, 2019, Debtor (hereinafter "Debtor") filed a petition for an

   order of relief under Chapter 7 of the Bankruptcy Code, 11 U.S.C.

         3.      At the time of filing the Chapter 7 petition, Movant held a Note executed on

   January 19, 2005, by ACQUANLAN H HARRIS and STEVEN LAMONT HARRIS in the

   original amount of ONE HUNDRED FIFTY THOUSAND THREE HUNDRED TWELVE

   DOLLARS AND ZERO CENTS ($150,312.00) with interest thereon at the rate of 4.625% per

   annum, as modified by loan modification dated December 06, 2013. A true and correct copy

   of the Note is attached hereto as Exhibit "A".

         4.      The indebtedness is secured by a Deed of Trust dated January 19, 2005 and

   executed by ACQUANLAN H HARRIS and STEVEN LAMONT HARRIS on real estate with

   all improvements known as:

         BEING LOT NUMBER TWELVE (12) IN BLOCK NUMBER FOUR (4) OF
         TIMBER RIDGE ESTATES, PHASE ONE, A SUBDIVISION IN THE CITY OF
         KILLEEN, BELL COUNTY, TEXAS, ACCORDING TO THE PLAT OF
         RECORD IN CABINET ''C'', SLIDE 338-B OF THE PLAT RECORDS OF
         BELL COUNTY, TEXAS.

         ALSO COMMONLY KNOWN AS: 5007 COLORADO DR KILLEEN, TX
         76542


   BK1120E-81/MFR/DEBTOR/Western/WACO/00000008342990                                        Page 2 of 6
19-60139-rbk Doc#15 Filed 05/22/19 Entered 05/22/19 14:30:41 Main Document Pg 3 of 6




         COMMONLY KNOWN AS 5007 COLORADO DRIVE, KILLEEN, TX
         76542.

   A true and correct copy of the Deed of Trust is attached hereto as Exhibit "B".

         5.      Prior to the filing of the petition, Debtor was indebted to Movant according to

   the terms and conditions of the Note and Deed of Trust. Debtor has failed to maintain current

   the payments due under the note and is presently in arrears for 17 payments through and

   including the May 01, 2019 payment.

         6.      The outstanding indebtedness to Movant is $146,135.78 principal plus accrued

   interest, late charges, attorneys fees and costs as provided in the Note and Deed of Trust.

         7.      In accordance with the terms of the Note and Deed of Trust, Movant would

   allege that it is entitled to reasonable post-petition attorneys fees, including, but not limited to,

   fees, if any, for the preparation and filing of a proof of claim and fees and costs for the filing of

   this Motion for Relief from Stay.

         8.      Debtor has failed to provide adequate protection to Movant which constitutes

   cause to terminate the automatic stay of 11 U.S.C. §362(a).

         9.      By reason of the foregoing, Movant requests the Court to terminate the stay so

   Movant may proceed to foreclose in accordance with its Note and Deed of Trust.

         10.     Movant reserves the right to assert an 11 U.S.C. § 362(d)(2) Cause of Action, if

   appropriate, at the hearing on Movant's Motion for Relief.

         11.     The provision of Rule 4001 (a) (3) should be waived and Movant be permitted to

   immediately enforce and implement any order granting relief from the automatic stay.

         WHEREFORE, Movant prays that this Court enter an order, after notice and hearing,

   terminating the automatic stay as to Movant; alternatively, Movant be made whole by having

   all payments brought current. Movant further prays that the Court waive the provision of


   BK1120E-81/MFR/DEBTOR/Western/WACO/00000008342990                                              Page 3 of 6
19-60139-rbk Doc#15 Filed 05/22/19 Entered 05/22/19 14:30:41 Main Document Pg 4 of 6




   Rule 4001 (a) (3) and that CITIMORTGAGE, INC. be permitted to immediately enforce and

   implement any order granting relief from the automatic stay; that Movant be awarded its

   reasonable post-petition attorneys fees and expenses for this Motion; and, that Movant be

   granted such other and further relief as is just.



                                         Respectfully submitted,

                                         BARRETT DAFFIN FRAPPIER
                                         TURNER & ENGEL, LLP



                                  BY: /s/ PAUL KIM
                                      PAUL KIM
                                      TX NO. 24001182
                                      4004 Belt Line Rd Ste. 100
                                      ADDISON, TX 75001
                                      Telephone: (972) 386-5040
                                      Facsimile: (972) 661-7725
                                      E-mail: WDECF@BDFGROUP.COM
                                      ATTORNEY FOR MOVANT




   BK1120E-81/MFR/DEBTOR/Western/WACO/00000008342990                                         Page 4 of 6
19-60139-rbk Doc#15 Filed 05/22/19 Entered 05/22/19 14:30:41 Main Document Pg 5 of 6




                                     CERTIFICATE OF SERVICE
       I hereby certify that on May 22, 2019, a true and correct copy of the foregoing Motion for

   Relief from Stay was served via electronic means as listed on the Court's ECF noticing system

   or by regular first class mail to the parties on the attached list.



                                         Respectfully submitted,

                                         BARRETT DAFFIN FRAPPIER
                                         TURNER & ENGEL, LLP



                                         /s/ PAUL KIM                                 05/22/2019
                                         PAUL KIM
                                         TX NO. 24001182
                                         4004 Belt Line Rd Ste. 100
                                         ADDISON, TX 75001
                                         Telephone: (972) 386-5040
                                         Facsimile: (972) 661-7725
                                         E-mail: WDECF@BDFGROUP.COM
                                         ATTORNEY FOR MOVANT




   BK1120E-81/MFR/DEBTOR/Western/WACO/00000008342990                                        Page 5 of 6
19-60139-rbk Doc#15 Filed 05/22/19 Entered 05/22/19 14:30:41 Main Document Pg 6 of 6




   DEBTOR:
   ACQUANLAN DEONSHAY HARRIS
   5007 COLORADO DR
   KILLEEN, TX 76543

   ACQUANLAN DEONSHAY HARRIS
   5007 COLORADO DRIVE
   KILLEEN, TX 76542

   TRUSTEE:
   JAMES STUDENSKY
   3912 W. WACO DRIVE
   WACO, TX 76710

   US TRUSTEE:
   903 SAN JACINTO, ROOM 230
   AUSTIN, TX 78701

   DEBTOR'S ATTORNEY:
   ERIN B. SHANK
   1902 AUSTIN AVENUE
   WACO, TX 76701

   MORTGAGORS:
   STEVEN LAMONT HARRIS
   5007 COLORADO DRIVE
   KILLEEN, TX 76542

   PARTIES IN INTEREST:
   CITIMORTGAGE
   P.O. BOX 6243
   SIOUX FALLS, SD 57117

   PARTIES REQUESTING NOTICE:
   BELL COUNTY
   TARA LEDAY OF MCCREARY,VESELKA, BRAGG & ALLEN, PC
   P.O. BOX 1269
   ROUND ROCK, TX 78680-1269

   PRA RECEIVABLES MANAGEMENT, LLC
   VALERIE SMITH
   PO BOX 41021
   NORFOLK, VA 23541-1021




   BK1120E-81/MFR/DEBTOR/Western/WACO/00000008342990                       Page 6 of 6
